945 So.2d 653 (2007)
R.S., the natural father of C.S., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D06-2430.
District Court of Appeal of Florida, First District.
January 5, 2007.
Randall Werre of Randall A. Werre, P.A., Milton, for Appellant/Father.
Katie George and Richard D. Cserep of Department of Children & Families, Pensacola, for Appellee Department of Children & Families; James R. Goff of NW Florida Legal Services, Inc., Pensacola, for Appellant/Mother; and James Kline, Guardian Ad Litem Program Attorney, Milton.
PER CURIAM.
Given this court's disposition of the mother's appeal of the order terminating her parental rights, see P.S. v. Fla. Dep't of Children & Families, 944 So.2d 1187 (Fla. 1st DCA 2006), we likewise reverse and remand for further proceedings this appeal by the father of that same order, which also terminated his parental rights.
REVERSED and REMANDED.
BROWNING, C.J., WOLF and KAHN, JJ., concur.